DETAILED ACTION

This action is in response to the preliminary amendment filed on 8/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 2, based on the limitations “a first switched capacitor voltage regulator (SCVR) conversion ratio mode and an SCVR voltage input” and “a second SCVR conversion ratio mode”, it’s not clear as to how a first and second switched capacitor voltage regulator ratio mode and a scvr voltage input value are present when claim 2 never mentions that the power management system comprises a switched capacitor voltage regulator (scvr). In order to have the switched capacitor voltage regulator ratios and the switched capacitor voltage regulator voltage input value, a switched capacitor voltage regulator would be needed.  	Dependent claims 3 and 10-14 inherits the deficiencies of independent claim 2 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Regarding claim 15, based on the limitations “a first switched capacitor voltage regulator (SCVR) conversion ratio mode and an SCVR voltage input” and “a second SCVR conversion ratio mode”, it’s not clear as to how a first and second switched capacitor voltage regulator ratio mode and a scvr voltage input value are present when claim 2 never mentions that the power management system comprises a switched capacitor voltage regulator (scvr). In order to have the switched capacitor voltage regulator ratios and the switched capacitor voltage regulator voltage input value, a switched capacitor voltage regulator would be needed.  	Dependent claims 16-17 inherits the deficiencies of independent claim 15 and are therefore also rejected under 35 U.S.C. 112 second paragraph.
Allowable Subject Matter
Claims 2 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3, 10-14, and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Giuliano (US 2022/0140727) discloses a power converter with modular stages connected by floating terminals. 	Oraw et al. (US Patent 7696735) discloses a switched capacitor converter with a plurality of loads. 	Ueno (US 2018/0083530) discloses a power supply circuit and power supply device. 	The (US Patent 9973080) discloses a switched capacitor power supply circuit with plural loads. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838